DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 12/3/2020 for application number 16/506,618. 
Claims 1-20 are pending.  Claims 1, 13 and 20 are independent claims.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2020, 12/10/2020, 1/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 20 have been considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented.  Therefore, the scope of claims 1, 13 and 20 and their dependent claims has changed.  However, another prior art is applied to reject the claims.

Response to Amendments
Applicant’s amendments with respect to claims 1, 2, 10, 11 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 1-12 are respectfully withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPUB 2019/0340821; hereinafter Chen) in view of Kiemele et al. (USPGPUB 2019/0065026; hereinafter Kiemele).

As to independent claim 1, Chen discloses an artificial reality system [Abs - a system disclosed herein includes a virtual content surface re-mapper stored in memory and executable by a processor to receive user input selecting one or more virtual objects presented on a virtual interface of an application; identify one or more surfaces within a field-of-view of the user that are external to the application; and present a surface selection prompt requesting user selection of one of the identified surfaces] comprising:
an image capture device configured to capture image data [Para 0024 - the UI content interaction tool 116 receives imagery from a camera; Para 0029 - the surface identifier 124 may identify real-world surfaces such as walls and tables by analyzing collected camera data or depth sensor data]; 
a head-mounted display (HMD) configured to output artificial reality content [Para 0021 - a head-mounted device (HMD) that uses projection optics 130 to project virtual content into the field-of-view of the user 104]; 
wherein the user interface engine is configured to generate a virtual user interface comprising one or more virtual user interface elements [Para 0025 - the user 104 selects one or more of the virtual objects 132, 134 presented by the AR/VR application 114. In the example of FIG. 1, the selectable virtual objects 132, 134 are shown initially projected on a virtual interface 120] with which a user may interact at respect positions corresponding to the one or more virtual user interface elements [Para 0026 - Responsive to receipt of user input selecting one or more of the virtual objects 132, 134, the AR/VR application 114 provides information about each one of the selected virtual objects to a virtual content surface re-mapper 122. The virtual content surface re-mapper 122 operates external to the AR/VR application 114 and may, in some implementations, be integrated within the operating system 112. In general, the virtual content surface re-mapper 122 performs coordinate remapping of user-selected virtual objects 132, 134 and communicates with the AR/VR application 114 and/or a graphics engine (not shown) to move (re-project) the user-selected virtual objects 132, 134 in three-dimensional coordinate space to place the objects on a user-selected virtual or physical surface that is external to the AR/VR application 114]; and
Although Chen teaches detecting a peripheral device such as a physical controller 140 [Para 0024 - the UI content interaction tool 116 receives user input through a physical controller 140 (e.g., a handheld or wearable controller)], Chen does not explicitly teach:
a user interface engine comprising processing circuitry and configured to detect a handheld peripheral device from the image data;
wherein the user interface engine is configured to generate a virtual user interface comprising one or more virtual user interface elements with which a user may interact at respect positions corresponding to the one or more virtual user interface elements; and
a rendering engine comprising processing circuitry and configured to render the artificial reality content and to render, at a user interface position locked relative to a position of the peripheral device in an artificial reality environment, the virtual user interface for display at the HMD.
However, Kiemele teaches in the same field of endeavor:
a user interface engine comprising processing circuitry and configured to detect a handheld peripheral device from the image data [Para 0013 - the virtual reality experience may render a representation of the input device that visually indicates the device and also provides a user interface for interacting with the device and virtual reality experience. In some examples, the user interface may provide additional information and points of interaction beyond a user interface rendered by the input device itself; Para 0015 - A touch-sensitive input device 110 may facilitate interaction with the virtual reality experience. Input device 110 includes a touch sensor configured to receive user input, which may be provided to HMD device 104 and used to control the 3D virtual reality experience by varying visual content 106 rendered on the HMD display];
wherein the user interface engine is configured to generate a virtual user interface comprising one or more virtual user interface elements with which a user may interact at respect positions corresponding to the one or more virtual user interface elements [Para 0035 - FIG. 6 shows a representation of the virtual reality experience, in the form of an image 600, saved from the perspective of input device 110 relative to the virtual reality experience. Here, a user input (e.g., gaze location, gesture, voice command) may cause HMD device 104 to determine the perspective (e.g., frustum) of input device 110 based on its tracked location and orientation, from which a representation of the virtual reality experience is rendered and saved. Input device 110 may thus function analogously to a real-world camera or other touch-sensitive input devices that provide image capture functionality in the real-world, but acting to capture image data or other representations in virtual reality]; and
a rendering engine comprising processing circuitry and configured to render the artificial reality content and to render, at a user interface position locked relative to a position of the peripheral device in an artificial reality environment, the virtual user interface for display at the HMD [Para 0016 - HMD device 104 may track touch-sensitive input device 110 and render a user interface 112 based on the tracking of the input device. User interface 112 may include a representation of input device 110 (e.g., an image of a user's smartphone). In the example depicted in FIG. 1, user interface 112 includes a display portion 113 and a body portion 114 that are rendered in 3D locations in the virtual reality experience that respectively correspond to the real-world locations of a display and a body of input device 110].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen and Kiemele at the time of filing, to modify a technique for multi-surface object re-mapping in three dimensional use modes taught by Chen to include the concept of virtual reality input taught by Kiemele to provide a virtual reality experience that is a life-like, convincing feeling of occupying the experience and allow a user to interact with virtual objects in the experience [Kiemele, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of virtual reality input taught by Kiemele to provide a virtual reality experience that is a life-like, convincing feeling of occupying the experience and allow a user to interact with virtual objects in the experience [Kiemele, Para 0001].

As to dependent claim 2, Chen and Kiemele teach the artificial reality system of claim 1. 
Chen further teaches: further comprising:
a gesture detector comprising processing circuitry and configured to detect a user interface gesture performed by a user at the position corresponding to one of the virtual user interface elements [Para 0024 - the UI content interaction tool 116 receives imagery from a camera and uses gesture-recognition software to decipher hand gestures signifying user interactions with various virtual objects, such as gestures signifying touching, tapping, pinching, and dragging to select one or more of the virtual objects 132, 134],
[Para 0025 - By providing inputs to the UI content interaction tool 116 as described above, the user 104 selects one or more of the virtual objects 132, 134 presented by the AR/VR application 114. In the example of FIG. 1, the selectable virtual objects 132, 134 are shown initially projected on a virtual interface 120, which appears floating in space in front of the user 104].
 
As to dependent claim 3, Chen and Kiemele teach the artificial reality system of claim 2. 
Chen further teaches:
the peripheral device, wherein the peripheral device comprises a presence-sensitive interface configured to receive one or more inputs by a user [Para 0024 - the UI content interaction tool 116 receives user input through a physical controller 140 (e.g., a handheld or wearable controller) that is wired or wirelessly coupled to the processing device 102. In one example shown with respect to FIGS. 2A-2G below, the operating system 112 projects a virtual "beam" from a hand-held controller, and the user moves the controller to select one or more selectable virtual objects (e.g., virtual objects 132, 134) with the beam, such as by clicking a button on the controller while the virtual beam is highlighting a virtual object of interest],
wherein the gesture detector is configured to detect, based on the one or more inputs, the user interface gesture [Para 0024 - the UI content interaction tool 116 receives imagery from a camera and uses gesture-recognition software to decipher hand gestures signifying user interactions with various virtual objects, such as gestures signifying touching, tapping, pinching, and dragging to select one or more of the virtual objects 132, 134].

As to dependent claim 4, Chen and Kiemele teach the artificial reality system of claim 2. 
Chen further teaches:
wherein to perform the one or more actions, the user interface engine is configured to modify the virtual user interface to generate a modified virtual user interface comprising one or more modified virtual user interface elements [Para 0026 - the virtual content surface re-mapper 122 performs coordinate remapping of user-selected virtual objects 132, 134 and communicates with the AR/VR application 114 and/or a graphics engine (not shown) to move (re-project) the user-selected virtual objects 132, 134 in three-dimensional coordinate space to place the objects on a user-selected virtual or physical surface that is external to the AR/VR application 114], and
wherein the rendering engine is configured to render, at the user interface position, the modified virtual user interface for display at the HMD [Para 0027 - Responsive to the user 104 selection of one or more virtual objects 132, 134 via inputs provided to the UI content interaction tool 116, the surface identifier 124 identifies available surfaces onto which the selected virtual objects 132, 134 may be re-projected. In various implementations, these identified surfaces may be virtual or real-world surfaces].

As to dependent claim 5, Chen and Kiemele teach the artificial reality system of claim 1. 
Kiemele further teaches:
[Para 0018 - HMD device 104 may alternatively take the form of a mixed reality display device including an at least partially transparent display with which virtual, rendered imagery is overlaid on real, background imagery corresponding to the surrounding physical environment; Para 0031 - FIG. 5 shows a user interface 500 in which visual content in the form of a 3D model 502 is rendered. Specifically, FIG. 5 shows the real-world appearance of user interface 500 as rendered on the display of touch-sensitive input device 110 (were the display active) as well as its appearance in the virtual reality experience when represented therein by display portion 113].

As to dependent claim 6, Chen and Kiemele teach the artificial reality system of claim 1. 
Kiemele further teaches: wherein the surface of the peripheral device comprises a presence-sensitive interface [Para 0017 - The signals may include any suitable information enabling tracking of input device 110, such as output from one or more inertial measurement units (e.g., accelerometer, gyroscope, magnetometer) in the input device, a global positioning system (GPS) sensor in the input device, etc.].

As to dependent claim 7, Chen and Kiemele teach the artificial reality system of claim 1. 
Chen further teaches: the peripheral device, wherein the peripheral device does not include a display [Para 0024 - the UI content interaction tool 116 receives user input through a physical controller 140 (e.g., a handheld or wearable controller) that is wired or wirelessly coupled to the processing device 102. In one example shown with respect to FIGS. 2A-2G below, the operating system 112 projects a virtual "beam" from a hand-held controller, and the user moves the controller to select one or more selectable virtual objects (e.g., virtual objects 132, 134) with the beam, such as by clicking a button on the controller while the virtual beam is highlighting a virtual object of interest].

As to dependent claim 10, Chen and Kiemele teach the artificial reality system of claim 1. 
Chen further teaches: further comprising: the peripheral device,
wherein the peripheral device comprises a gesture detector comprising processing circuitry and configured to detect a user interface gesture performed by a user at a position corresponding to one of the virtual user interface elements [Para 0024 - the UI content interaction tool 116 receives imagery from a camera and uses gesture-recognition software to decipher hand gestures signifying user interactions with various virtual objects, such as gestures signifying touching, tapping, pinching, and dragging to select one or more of the virtual objects 132, 134], and
wherein the HMD is configured to perform, in response to the user interface gesture, one or more actions associated with the one of the virtual user interface elements [Para 0071 - FIG. 5 illustrates example operations 500 for re-mapping virtual objects between different virtual and/or or real-world surfaces. A projection operation 502 uses projection optics of a head-mounted-device (HMD) to project a three-dimensional virtual interface into a field-of-view of a user wearing the HMD].

As to dependent claim 12, Chen and Kiemele teach the artificial reality system of claim 1. 
Chen further teaches: wherein the peripheral device comprises one of a smartphone, smartwatch, or tablet computer [Para 0024 - the UI content interaction tool 116 receives user input through a physical controller 140 (e.g., a handheld or wearable controller) that is wired or wirelessly coupled to the processing device 102].

As to independent claim 13, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 14, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 4 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 10 and is rejected on the same ground.

As to independent claim 20, Chen discloses a non-transitory, computer-readable medium comprising instructions that, when executed, cause one or more processors of an artificial reality system, including a head-mounted display (HMD) configured to output artificial reality content [Abs - a system disclosed herein includes a virtual content surface re-mapper stored in memory and executable by a processor to receive user input selecting one or more virtual objects presented on a virtual interface of an application; identify one or more surfaces within a field-of-view of the user that are external to the application; and present a surface selection prompt requesting user selection of one of the identified surfaces; Para 0021 - a head-mounted device (HMD) that uses projection optics 130 to project virtual content into the field-of-view of the user 104], to:
generate a virtual user interface comprising one or more virtual user interface elements [Para 0025 - the user 104 selects one or more of the virtual objects 132, 134 presented by the AR/VR application 114. In the example of FIG. 1, the selectable virtual objects 132, 134 are shown initially projected on a virtual interface 120]; 
detect a user interface gesture performed by a user at a position corresponding to one of the virtual user interface elements [Para 0024 - the UI content interaction tool 116 receives imagery from a camera and uses gesture-recognition software to decipher hand gestures signifying user interactions with various virtual objects, such as gestures signifying touching, tapping, pinching, and dragging to select one or more of the virtual objects 132, 134]; and
perform, in response to the user interface gesture, one or more actions associated with the one of the virtual user interface elements [Para 0025 - By providing inputs to the UI content interaction tool 116 as described above, the user 104 selects one or more of the virtual objects 132, 134 presented by the AR/VR application 114. In the example of FIG. 1, the selectable virtual objects 132, 134 are shown initially projected on a virtual interface 120, which appears floating in space in front of the user 104].
Although Chen teaches detecting a peripheral device such as a physical controller 140 [Para 0024 - the UI content interaction tool 116 receives user input through a physical controller 140 (e.g., a handheld or wearable controller)], Chen does not explicitly teach:
generate a virtual user interface comprising one or more virtual user interface elements with which a user may interact at respect positions corresponding to the one or more virtual user interface elements; and
render the artificial reality content and to render, at a user interface position locked relative to a position of a hand-held peripheral device in an artificial reality environment, the virtual user interface for display at the HMD.
However, Kiemele teaches in the same field of endeavor:
generate a virtual user interface comprising one or more virtual user interface elements with which a user may interact at respect positions corresponding to the one or more virtual user interface elements [Para 0035 - FIG. 6 shows a representation of the virtual reality experience, in the form of an image 600, saved from the perspective of input device 110 relative to the virtual reality experience. Here, a user input (e.g., gaze location, gesture, voice command) may cause HMD device 104 to determine the perspective (e.g., frustum) of input device 110 based on its tracked location and orientation, from which a representation of the virtual reality experience is rendered and saved. Input device 110 may thus function analogously to a real-world camera or other touch-sensitive input devices that provide image capture functionality in the real-world, but acting to capture image data or other representations in virtual reality]; and
render the artificial reality content and to render, at a user interface position locked relative to a position of a hand-held peripheral device in an artificial reality environment, the virtual user interface for display at the HMD [Para 0016 - HMD device 104 may track touch-sensitive input device 110 and render a user interface 112 based on the tracking of the input device. User interface 112 may include a representation of input device 110 (e.g., an image of a user's smartphone). In the example depicted in FIG. 1, user interface 112 includes a display portion 113 and a body portion 114 that are rendered in 3D locations in the virtual reality experience that respectively correspond to the real-world locations of a display and a body of input device 110].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen and Kiemele at the time of filing, to modify a technique for multi-surface object re-mapping in three dimensional use modes taught by Chen to include the concept of virtual reality input taught by Kiemele to provide a virtual reality experience that is a life-like, convincing feeling of occupying the experience and allow a user to interact with virtual objects in the experience [Kiemele, Para 0001].
[Kiemele, Para 0001].

Claim 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kiemele, further in view of Petrov et al. (USPGPUB 2017/0364144; hereinafter Petrov).

As to dependent claim 8, Chen and Kiemele teach the artificial reality system of claim 1. 
Kiemele further teaches: wherein the peripheral device includes a display [Fig. 2, Para 0020 - FIG. 2 illustrates the rendering of a user interface 202 in region 108 including a magnified representation 204 of visual content rendered on input device 110],
Chen and Kiemele do not appear to teach:
wherein the virtual user interface engine is configured to send a communication to the peripheral device to cause the peripheral device to deactivate the display.
However, Petrov teaches in the same field of endeavor:
wherein the virtual user interface engine is configured to send a communication to the peripheral device to cause the peripheral device to deactivate the display [Para 0044 - various electrical connection mechanisms (e.g., flat flexible circuits and/or electric cables) are used in the VR system 100 to provide power management, signal transmission, and/or other functionalities to the head-mounted display 110 and the detachable audio subsystem 180; Para 0064 - a display 139 of the mobile computer 135 is configured to deactivate in the second mode to conserve power of the mobile computer 135].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen, Kiemele and Petrov at the time of filing, to modify a technique for multi-surface object re-mapping in three dimensional use modes taught by Chen and virtual reality input taught by Kiemele to include the concept of displaying virtual reality images on a convertible wired/mobile head-mounted display taught by Pombo to overcome a need for virtual reality systems capable of producing and rendering VR images from high-quality videos provided by stationary computers and VR images from video provided by mobile computers on the same headset so as to allow the user to view high-quality images during intensive use (e.g., "high-CPU" gameplay) and allow movement of the user to not be constrained by long cables to a standalone computer while using the HMD [Petrov, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of displaying virtual reality images on a convertible wired/mobile head-mounted display taught by Pombo to overcome a need for virtual reality systems capable of producing and rendering VR images from high-quality videos provided by stationary computers and VR images from video provided by mobile computers on the same headset so as to allow the user to view high-quality images during intensive use (e.g., "high-CPU" gameplay) and allow movement of the user to not be constrained by long cables to a standalone computer while using the HMD [Petrov, Para 0004].

As to dependent claim 9, Chen and Kiemele teach the artificial reality system of claim 1.

the peripheral device, wherein the peripheral device includes a display [Fig. 2, Para 0020 - FIG. 2 illustrates the rendering of a user interface 202 in region 108 including a magnified representation 204 of visual content rendered on input device 110],
Petrov further teaches:
wherein the virtual user interface engine is configured to receive an indication the display is deactivated [Para 0044 - various electrical connection mechanisms (e.g., flat flexible circuits and/or electric cables) are used in the VR system 100 to provide power management, signal transmission, and/or other functionalities to the head-mounted display 110 and the detachable audio subsystem 180; Para 0064 - a display 139 of the mobile computer 135 is configured to deactivate in the second mode to conserve power of the mobile computer 135], and
wherein to generate the virtual user interface, the virtual user interface engine is configured to generate the virtual user interface in response to determining, based on the indication, the display is deactivated [Para 0071 - the mobile computer 135 is a smartphone. In some embodiments (514), the holder 115 detachably supports the mobile computer 135 and the headband 120 secures the HMD on a user's head. The method further includes displaying (516), by the HMD 110, images corresponding to the second video input. In some embodiments, the method 400 further comprises, in the second mode, deactivating a display of the mobile computer (518) to conserve power of the mobile computer. In the second mode, the mobile computer 135 thus processes video to be transmitted to the HMD 110 through the second cable 189, but does not display the video, in accordance with some embodiments. Instead, the video is displayed on the HMD 110, thus conserving life of the battery of the mobile computer 135 or additional power supply 185].

As to dependent claim 18, the claim is substantially similar to claim 8 and is rejected on the same ground.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kiemele, further in view of Yamamoto et al. (USPGPUB 2018/0158250; hereinafter Yamamoto).

As to dependent claim 11, Chen and Kiemele teach the artificial reality system of claim 1.
Chen and Kiemele do not appear to teach: further comprising: 
a gesture detector comprising processing circuitry and configured to detect a drawing gesture performed by a user at positions corresponding to positions on the virtual user interface,
wherein the virtual user interface engine is configured to generate, in response to the drawing gesture, a modified virtual user interface comprising virtual markings at the positions on the virtual user interface,
wherein the rendering engine is configured to render, at the user interface position, the modified virtual user interface for display at the HMD.
However, Yamamoto teaches in the same field of endeavor:
[Para 0014 - A user immersed in an augmented and/or a virtual reality environment wearing, for example, a head mounted display (HMD) device may explore the virtual environment and interact with the virtual environment through various different types of inputs. These inputs may include, for example, manipulation of one or more electronic device(s) separate from the HMD and/or manipulation of the HMD itself, and/or hand/arm gestures, eye/head gaze, and the like. The user may manipulate various electronic devices, independently from or together with the HMD, to cause a desired action in the virtual environment. While immersed in the virtual environment, the user may have a need to record information, in the form of, for example, a sketch, a diagram, or other type of notation, which, in the real world, might be accomplished with pen and paper, a whiteboard, and the like. The ability to record a visual representation of a wide variety of different types of information in a similar manner, but without leaving the virtual environment may enhance the user's virtual experience],
wherein the virtual user interface engine is configured to generate, in response to the drawing gesture, a modified virtual user interface comprising virtual markings at the positions on the virtual user interface [Para 0027 - The user may further annotate the currently displayed virtual surface 600 by again actuating or depressing the manipulating device 205B to initialize the controller 200B for annotation of the virtual surface 600, and then moving the controller 200B in the desired pattern or contour to further annotate the virtual surface 600 as desired, as shown in FIG. 5C],
[Para 0003 - a method may include displaying, on a display of a head mounted display (HMD) device, a virtual environment].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen and Kiemele and Yamamoto at the time of filing, to modify a technique for multi-surface object re-mapping in three dimensional use modes taught by Chen and virtual reality input taught by Kiemele to include the concept of generating virtual notation surfaces with gestures in an augmented and/or virtual reality environment taught by Yamamoto to obtain generating note taking surfaces with a gesture in an augmented reality and/or a virtual reality environment [Yamamoto, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of generating virtual notation surfaces with gestures in an augmented and/or virtual reality environment taught by Yamamoto to obtain generating note taking surfaces with a gesture in an augmented reality and/or a virtual reality environment [Yamamoto, Para 0001].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ravasz et al. (US Patent Application 2020/0387287) teaches an artificial reality system that renders, presents, and controls user interface elements within an artificial reality environment, and performs actions in response to one or more detected gestures of the user.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176